DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as” comprises”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani Ep1186 873A1, in view of Searle U.S. Publication Number 2008/0092668.
Regarding claim 1, Cipriani in his document titled: “Transmitting and measuring torque with an unequal number of rings of permanent magnets”, discloses with features of the claimed invention including an assembly for measuring torque for capping heads (see paragraph 0014), comprising a torque sensor (see paragraphs 0029 and 037), an interface means (see paragraph 0015, elements 2-3 or paragraph 0029, also related to elements  26-27), adapted to connect a capping head.  The interface means is coupled to a torque sensor in a manner which is suitable for transferring a moment applied on the interface means to the torque sensor (see paragraphs 0037 and 0039), the interface means comprise a first part (see paragraph 0015, element 2, and paragraph 0029 element 27), which is fixedly constrained to the capping head in such a way that the first part is brought into rotation by the capping head (see paragraph 0028), the capping head is stimulated by the motor), and a second part (see paragraph 0015, element 3), which is coupled to the torque sensor for transferring a torque (see paragraphs 0037 and 0039).  The torque is applied by the first part of the interface means to the second part of the interface means (see paragraph 0025), wherein the first part of the interface means is suitable for transferring a torque to the second part of the interface means in absence of a reciprocal contact (see paragraphs 0023 and 0025, magnetic coupling/interaction).  Cipriani does not show that the assembly in that the torque sensor is housed within a containing body.  There are various alternative well known configurations for measuring torque for bottle capping heads to be within the housing.  For example, Searle discloses an apparatus for measuring capping head torque, teaching the provision of the torque assembly within the housing of the container.  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify 
Regarding claim 2, the first part (element2), Page 2 of 6can be magnetically coupled to the second part (element 3), see figures (1 and 2). 
Regarding claim 3,  the second part is cup-shaped, thereby defining a receiving seat for the first part (see figure 1). 
Regarding claim 4, the first is shaped as a cylindrical pin, being dimensioned to fit in the receiving seat defined by the cup-shaped second part (see figure 1). 
Regarding claim 5, the second part (element 3) is aslo cup-shaped, receiving seat for the first part.  The first part is shaped as a cylindrical pin being dimensioned to fit in the receiving seat by the cup-shaped of the second part.  The first part and/or the second part comprise a plurality of permanent magnets, arranged with alternate polarities along the ring-shaped development of an outer covering surface of the pin-shaped first part and/or, respectively, of a covering surface of the cup-shaped second part facing the inside of the receiving seat (see figures 1 and 2).  
Regarding claim 6, the first part or the second part comprise a permanent magnet, shaped as a hollow cylindrical ring projecting from the outer covering surface of the pin-shaped first part or from the covering surface of the cup-shaped second part facing the inside of the receiving seat respectively.  
Regarding claim 7 the first part or the second par are made of a ferromagnetic material.

Regarding claim 11, the first part is shaped as a cylindrical pin, and dimensioned to fit in the receiving seat defined by the cup-shaped second part (see figure 1). Page 5 of 6  
 
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, February 25, 2021